Opinion per Curiam. This was a suit by appellee against appellants, the city of Kankakee and S. F. Russell, its marshal, charging them with false imprisonment'of appellee, and for arresting him for violating a city ordinance against peddling without license. Appellee recovered $100 against appellants upon which judgment was rendered. This appeal is taken and appellants have filed their briefs in compliance with its rules of this.court, but appellee has failed to comply with the rules in not filing his briefs. The judgment of the court below is therefore reversed, and the cause remanded, under rule twenty-seven of this court, for want of briefs.